DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 12 August 2020.  These drawings are unacceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lines, numbers and lettering are not clean, well-defined, sufficiently dense and dark, and uniformly thick and well defined in Figure(s) 3B-3D, 5, 10, 15A, 15B, 16A, and 18A.  See 37 CFR 1.84(l) and (q).
The scale of drawings in Figures(s) 3B – 3D is not of sufficient size.  See 37 CFR 1.84(k).
The margins are not of proper size in Figure(s) 1A, 1B, 2B, 5, 6, 14, 15B, 16A, 18A, and 20A.  See 37 CFR 1.84(g).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 and 9-13 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2001/0053519 A1 (Fodor et al.).
Claims 1-7 and 9-13 are all directed to a “composition comprising a single stranded nucleic acid ligamer”.  As seen in dependent claim 9, the ligamer can range from 5 to 5,000 nucleotides.  As seen in claims 5 and 6, the “template oligonucleotide” can be “an mRNA oligonucleotide”, which, as seen in claim 6, “comprises said exon”.
Claims 1, 5, 9, and 12 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image2.png
    176
    639
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    65
    695
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    66
    617
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    49
    593
    media_image5.png
    Greyscale

	
As presently worded, the claimed “composition” of claim 1 is not limited to ligamers of a specific sequence, nor are they required to be free of any other component, or be in solution. 
Fodor et al., teach of arrays that comprise all possible oligonucleotides of a given length.	As stated at paragraph [0101]:
[0101]   A powerful form of the generic array is the n-mer array. N-mer arrays comprise a solid support to which are attached all possible nucleic acid sequences of a give length. Therefor, a 2-mer array comprises all possible oligonucleotides containing 2 base positions. Because each position can be filled with one of four possible bases, adenine (A), cytosine (C), thymine (with uracil replacing thymine in RNA) (T(U)), and guanine (G), an n-mer array comprising all possible n-mers contains 4n different oligonucleotide probes. Thus, a 2-mer array comprises 42 or 16 different oligonucleotide sequences. A 10-mer array comprises 410 or 1,048,576 distinct sequences and a 25-mer array comprises 425 or over 1x1015 different oligonucleotide sequences.  (Emphasis added)

With the n-mer array comprising all possible sequences of a given length n, the array of Fodor et al., must comprise each and every ligamer of the same length being claimed, including those that are 5 nucleotides in length (claim 9).  The fact that Fodor et al., has nucleotides of a length speaks to the oligomers comprising a 5’ and 3’ end (claim 13).

Fodor et al., paragraph [0016], each that the term “polynucleotide” encompasses both DNA and RNA, including those found in nature as well as produced artificially.  As stated therein:
[0016]  As used herein, a "polynucleotide" is a sequence of two or more nucleotides. Polynucleotides of the present invention include sequences of deoxyribonucleic acid (DNA) or ribonucleic acid (RNA) which may be isolated from natural sources, recombinantly produced, or artificially synthesized.

Given such a definition, the oligonucleotides of the array are deemed to fairly encompass any form of RNA, including the mRNA. Such fairly meets a limitation of claim 5. To the degree that 

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-7 and 9-13 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2001/0053519 A1 (Fodor et al.).

Response to argument
Applicant’s representative, at pages 4-9 of the response of 05 December 2019, hereinafter the response, traverses the rejection of claims under 35 USC 102(b).
Applicant’s representative, at page 4 of the response, presents argument that withdrawal of finality of the prior Office action is limited to the application of a new reference, and that the Fodor reference had been previously cited.  
This argument has been considered and has not been found to be persuasive in the present situation.  It is noted with particularity that while final Office actions were mailed on July 5, 2017, and again on 04 September 2018, applicant filed a Requests for Continued Examination (RCE) on 20 November 2017, and again on 11 December 2018.  Applicant’s filing of the two RCEs had the effect of twice reopening prosecution.  The prior examiner did not reopened prosecution.  It is further noted that the primary examiner to which the subject application had been assigned had changed following the second RCE.  Given such, the current examiner had not applied and withdrawn the Fodor reference prior to the 06 September 2019 Office action.

At page 6 of the response said representative asserts:


At page 8, ridging to page 9 of the response said representative asserts:
Here, the Examiner(s) has not explained how Fodor’s “n-mer array” can reliably produce exon-specific non-natural barcode sequences (as defined by the Applicants) and has not pointed to any facts or technical reasoning to support such a conclusion.


The above arguments have been considered and has not been found persuasive as the limitations identified speak to functional attributes of the oligomer.  It is undisputed that Fodor discloses arrays of all possible oligonucleotides of any given/desired length.  Such arrays must encompass the referenced “exon-specific non-natural barcode sequence” as such is simply a desired nucleotide sequence that is present in the genus of all possible oligonucleotides of a given length n, where n can vary to reflect the differences in length. Therefore, as the length of the various genera of oligonucleotides varies, it encompasses any and all “ligamers” of the claimed composition that have the same length, which is undefined in claims 1-7, 12, and 13, yet can range from “approximately 5-5,000 nt” (claim 9), “approximately 10-3,000 nt” (claim 10), and “approximately 20-1,000 nt” (claim 12). 
Assuming arguendo, that the claims did recite specific nucleotide sequences, such would still be inherent to the arrays of Fodor as the arrays encompass all sequences of a given length.  No evidence has been presented that the array of Fodor could somehow not comprise each sequence claimed by applicant while at the same time comprising any and all oligonucleotides of the same length.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-7 and 9-13 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2001/0053519 A1 (Fodor et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0194414 A1 (Albert et al.), in paragraphs [0037] – [0043], teach:
[0037] In a still further aspect, the present invention is directed to a kit comprising a solid support and reagents for performing a method according to the present invention. Such a kit may comprise 
[0038] a double stranded adaptor molecule, and 
[0039] a solid support with multiple, different oligonucleotide probes, wherein the probes are selected from: 
[0040] a plurality of probes that define a plurality of exons, introns or regulatory sequences from a plurality of genetic loci 
[0041] a plurality of probes that define the complete sequence of at least one single genetic locus, said locus having a size of at least 100 kb, preferably at least 1 Mb, or at least one of the sizes as specified above, 
[0042] a plurality of probes that define sites known to contain SNPs, or 
[0043] a plurality of probes that define a tiling array designed to capture the complete sequence of at least one complete chromosome.  (Emphasis added)

US 2008/0268450 A1 (Nam et al.), in paragraphs [0019] and [0105], teach:
[0019] In some embodiments, the barcode oligonucleotide is a gene, viral RNA or DNA, bacterial DNA, fungal DNA, mammalian DNA, cDNA, mRNA, RNA or DNA fragments, natural and synthetic nucleic acids, or aptamers.

[0105] As described in the definitions, the DNA barcode may be a nucleic acid such as deoxynucleic acid or ribonucleic acid. Preferably, the DNA barcode is an oligonucleotide of a predefined sequence. The DNA barcode oligonucleotide may comprise genes; viral RNA and DNA; bacterial DNA; fungal DNA; mammalian DNA, cDNA, mRNA, RNA and DNA fragments; oligonucleotides; synthetic oligonucleotides; modified nucleotides; single-stranded and double-stranded 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634